Reasons for Allowance

	The amendment filed 12/2/2020 is acknowledged and has been entered.  
Upon entry of the amendment, claims 22, 33-43, 46, 48, 49 are pending.
It is noted that claims 33-38 were previously withdrawn from further consideration as being drawn to a non-elected species.  Since the elected species has been found allowable, the non-elected species has rejoined and examined.  Accordingly, the restriction/election requirement with respect to only the species election, has been withdrawn.
Upon rejoinder and consideration of the withdrawn claims, claims 22, 33-43, 46, 48, 49 are allowed.
 
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach a method for treating a disease or disorder associated with cortico-hippocampal hyperactivity and selected from the group consisting of epilepsy in a subject in need thereof, or for preventing or delaying onset of said disease or disorder in a subject diagnosed as suffering from an elevated cortico-hippocampal activity or being at genetic risk for developing said disease or disorder, said method comprising administering to said subject a therapeutically effective amount of an active agent capable of reducing dihydroorotate dehydrogenase (DHODH) enzyme activity in the central nervous system (CNS) of said subject, optionally together with a pyrimidine nucleobase or an intermediate in the de novo synthesis thereof, wherein said active agent comprises a nucleic acid molecule that reduces the gene expression level of DHODH enzyme, said nucleic acid molecule comprising an shRNA or artificial siRNA molecule comprising a nucleic acid sequence being complementary to a sequence within a nucleic acid sequence encoding said DHODH enzyme, or a nucleic acid 
The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed (See MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635